DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Mercanti on 01/14/2022.
The application has been amended as follows: 
Claim 1, ll. 25-26, “a phased lock loop (PLL) that controls the phase of the signal output from the FFT unit,” is amended to recite, “a phased lock loop (PLL) that controls the phase of the signal output from the FFT unit, wherein the PLL includes: a phase comparator for comparing the phase of the input signal to a phase of the output signal of the PLL; a loop filter; and a voltage-controlled oscillator (VCO) which receives an output of the loop filter as an input and feeds an output of the VCO back to the phase comparator,”;
Claim 6 is cancelled.
Claim 7 is amended to depend from claim 1, rather than now-cancelled claim 6.
Allowable Subject Matter
Claims 1, 3, 5, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Yasushi (US 5241967) in view of Santostasi (US 2017/0304587) in view of Hardt (US 2015/0342493) do not teach, suggest, or motivate the frequency/phase control unit, at a time of frequency switching, delays VCO output until an output phase of the output for controlling the light irradiation output unit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tapper et al. (US 2013/0066404) discloses a light therapy system which includes eye protection from irradiation (Para. 7, Fig. 3)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792